DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,017,744. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the present claims and those of ‘744 are only minor variations of including a modification to not just one user but to both users.
Claims 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 017,744 in view of US Patent Application Publication No. 2007/0117635 to Spanton. ‘744 claims executing a challenge interface using telemetry and having a spectator interface. However, ‘744 is not entirely clear on “players appears as if the head-to-head challenge game session is live.” Spanton teaches making the challenge appear as if it were live (0076).
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10559281. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the present claims and those of ‘281 are only minor variations of including a modification to not just one user but to both users.
Claims 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10559281 in view of US Patent Application Publication No. 2007/0117635 to Spanton. ‘281 claims executing a challenge interface using telemetry and having a spectator interface. However, ‘281 is not entirely clear on “players appears as if the head-to-head challenge game session is live.” Spanton teaches making the challenge appear as if it were live (0076).
With regard to both ‘281 and ‘744 it would have been obvious to combine the teachings of Spanton with the claims of these patents such that spectators are able to watch games played as if they were live, thus making the game entertaining for the spectators.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2007/0117635 to Spanton.
	With regard to claim 16, Spanton discloses a method for generating a head-to-head challenge game session, comprising: executing a challenge game for a segment of a game in a spectator interface, the executing of the challenge game includes accessing first telemetry data associated with gameplay of the segment of the game by a first player and second telemetry data associated with gameplay of the segment by a second player (0076); generating a spectator interface for including gameplay of the segment by the first player and gameplay of the segment by the second player, the gameplay of the first and second players being obtained from telemetry data of prior gameplay of the segment of the game by the first play and the second player (0076; 0084; 0110); and rendering the spectator interface with said gameplay by the first and second players, such that gameplay of the segment by each of the first and second players appears as if the head-to-head challenge game session is live (0076; 0110).
	With regard to claim 17, Spanton discloses wherein the spectator interface includes modified game play metrics, the modified game play metrics illustrate relative advancement in the game when the spectator interface renders the gameplay for the segment(0104).
	With regard to claim 18, Spanton discloses generating a graphical element for displaying progress in the game between the first and second players in the spectator interface (0104 wherein the player can switch between participants they are viewing with regard to).
	With regard to claim 19, Spanton discloses wherein the segment defines an initialization state and a completion state (0076; 0110).
	With regard to claim 20, Spanton discloses wherein the initialization state defines a starting point within the game at which the segment begins and the completion state is associated with objectives for the challenge game that defines a set of game states that conclude the segment of the game (0076; 0110).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715